Citation Nr: 1447948	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1985 with subsequent service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

With regard to the psychiatric claim on appeal, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's appeal regardless of how she originally phrased the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA outpatient treatment records do reasonably raise other psychiatric diagnoses, to include major depressive disorder, and anxiety.  Accordingly, the issue has been rephrased above. 


FINDINGS OF FACT

1.  The Veteran's psychiatric claim, specifically characterized as bipolar disorder related to an in-service miscarriage, was denied in an unappealed December 2003 rating decision finding no current diagnosis; new evidence was received in March 2004 and the claim was again denied in an unappealed September 2004 rating decision, this time characterized as PTSD, finding no objectively confirmed stressor linked to her military service; no new and material evidence was submitted within the appeal period.
 
2.  Evidence received since the September 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

3.  The Veteran's psychiatric disorder, to include PTSD, has been medically attributed in part to in-service stressors, to include a miscarriage and military sexual trauma (MST).

4.  The Veteran's active military service did not include war time service as defined by law.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since September 2004, and the acquired psychiatric claim, to include PTSD, is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2014).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

4. As the Veteran does not meet the requisite service requirement for eligibility for nonservice-connected pension, the claim for that benefit is without legal merit. 38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the psychiatric claim on appeal, given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

In connection with the nonservice-connected pension claim decided herein, the Veteran and her representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran. As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

New and Material Evidence

The Veteran originally sought entitlement to service connection for bipolar disorder related to an in-service miscarriage in August 2003, which was denied in a December 2003 rating decision finding no current diagnosis.  Upon receipt of additional medical evidence with psychiatric treatment of various diagnoses in March 2004, the RO again denied the claim, specifically characterized as service connection for PTSD with panic and anxiety attacks due to mental abuse, sexual assault and miscarriage, in a September 2004 rating decision.  At that time, although the Veteran had various psychiatric diagnoses, the RO denied the claim finding no confirmed diagnosis of PTSD and no confirmed in-service stressor warranting service connection. 

The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the September 2004 rating decision.  Therefore, it is final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 2004 denial, the record contained the Veteran's service treatment records, which confirmed an in-service miscarriage, but were negative as to her claimed in-service military sexual abuse.  The service treatment records also indicate a self-report of frequent trouble sleeping, depression, and excessive worry in a December 1987 examination during her Reserves period of service.  At that time, the insomnia and depression was noted to be during her pregnancy.  No other diagnosis was rendered.  The records also contained private treatment records showing counseling for anxiety, depression, and panic attacks from the 1990s through 2002.  Various stressors are noted to include pre-military childhood sexual abuse, in-service miscarriage and sexual abuse, and post-service sexual abuse and the loss of her five year old daughter to cancer.

Since the September 2004 decision, the record contains voluminous amounts of VA outpatient treatment records from 2002 to 2013 indicating ongoing treatment for PTSD, depression, and anxiety.  The new records significantly contain opinion letters from the Veteran's VA social worker and psychologist.  In October 2010, the VA social worker opined that the Veteran's in-service sexual abuse is the primary contributing factor to her current psychiatric diagnoses.  In March 2011, the VA psychologist opined that the Veteran's PTSD and depression are secondary "in part" to her military traumas.  In contrast, the record also contains VA examinations dated September 2011 and September 2013 finding the Veteran's psychiatric diagnoses, to include PTSD, are not likely attributable to in-service trauma, but rather more likely attributable to pre- and post- military traumas. 

Again, the Veteran's psychiatric claims were previously denied because of lack of diagnosis and lack of nexus.  The new evidence now reflects both current diagnoses and at least some medical evidence of a nexus to service.  As such, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for an acquired psychiatric disorder.


Service Connection (Psychiatric claim, to include PTSD)

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2014).

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Veteran claims her mental health issues stem from in-service events.  She claims she was raped by a superior in the military.  She claims she suffered a miscarriage in the military as a result of military physicians failing to diagnose her pregnancy, and she claims her subsequent pregnancy resulted in a cancer-stricken daughter because of polluted water and other toxin exposure on the military base. Her daughter died at age 5 after service, but the Veteran believes she was sick because of the toxins the Veteran was exposed to during the pregnancy on the military base. 

Service treatment and personnel records do not confirm any reported sexual abuse or exposure to toxins.  The Veteran claims she reported the rape, but does not believe anything was done about it.  Indeed, she claims she was frequently the target of unwanted sexual advances and harassment by fellow soldiers and nothing was ever done to stop the behavior.  Rather, she would frequently seek medical care for headaches and nausea to get away from the abusive soldiers.  

Her service treatment records do confirm significant amounts of complaints for headaches, nausea, and gynecological issues.  Significantly, her service treatment records confirm the miscarriage.  The Veteran sought treatment in September 1983 for unusual vaginal spotting.  At the time, pregnancy could not be ruled out even though a pregnancy test was negative.  The Veteran was seen again in November 1983 with the same complaints and, again, the pregnancy test was negative.  Even so, the examiner noted pregnancy could not be ruled out and suggested a repeat test be done in two weeks.  The Veteran was admitted in December 1983 for excessive vaginal bleeding where a miscarriage was confirmed.  The records are silent as to any in-service diagnoses of a psychiatric condition.  After her active duty, however, the Veteran continued to serve in the Reserves.  One examination from that time period, specifically dated December 1987, indicates the Veteran self-reported symptoms of frequent trouble sleeping, depression, and excessive worry.  At that time, the physician merely noted insomnia and depression during pregnancy.  

After service, the Veteran underwent regular counseling from 1993 to 2002 at a private facility.  The claim is complicated because these treatment records focus largely on post-military stressors.  The Veteran complained of an abusive husband, both physically and sexually, whom she ended up ultimately leaving and divorcing.  Her daughter, subsequent to the miscarriage, was born very ill and died at the age of five.  According to these records, however, although her daughter was ill, she died as a result of drowning in a bath tub and not due to the illness itself.  She blamed herself for her daughter's illness because she indicated using drugs and alcohol during the pregnancy (a claim she later denied during VA mental health treatment sessions).  These private treatment records further note the Veteran suffered childhood sexual abuse at the hands of her father.  

VA outpatient treatment records from 2002 to 2013 indicating ongoing treatment for PTSD, depression, anxiety, and panic attacks.  These records similarly note childhood abuse, military sexual trauma, the military miscarriage, and post-military sexual abuse and the loss of her daughter.  

In support of her claim, the Veteran submitted opinion letters from her VA psychologist and VA social worker.  In 2009 and 2010 letters, her social worker found the Veteran's adult sexual abuse during her military service and the traumatic miscarriage to be the primary contributing actors to her current mental health issues, specifically PTSD.  The Veteran's treating VA psychologist in a March 2011 opinion letter noted the Veteran's many traumatic events in childhood, in the military, and post-military.  At the very least, the VA psychologist found the Veteran's PTSD and depression secondary "in part" to her military traumas.  The psychologist noted the miscarriage, but also the contended in-service rape as the military traumas.

In contrast, the Veteran was afforded VA examinations in September 2011 and September 2013 where the examiners both found the Veteran's psychiatric diagnoses, to include PTSD, more likely related to pre- and post-service military traumas.  While the miscarriage and contended rape was noted, the examiners found the Veteran's childhood rape and post-service sexual abuse and loss of her daughter to be more significant stressors affecting the Veteran's mental health.  Thus, they found it unlikely that the Veteran's in-service stressors contributed or otherwise caused her PTSD.  Both examiners thoroughly reviewed the record, to include positive opinions rendered by the VA psychologist and social worker.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of certain testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Thus, the Veteran here is competent to report on events that she recalls happened to her during her military service, such as in-service rape.

With regard to credibility, however, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Rather, in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, as noted above, the Board recognizes that some of the Veteran's statements have been inconsistent throughout time.  While her original focus was on spousal abuse and the in-service miscarriage, the Veteran later claimed in-service rape and sexual harassment by many soldiers.  She originally indicated that her daughter died of cancer, which she believed was incurred due to toxin exposure on base.  Treatment records indicate, on the other hand, that she really blamed herself because her daughter died of a drowning in a bath tub.  She claims the in-service miscarriage is due to the military physicians failing to discover she was pregnant and, therefore, requiring her to do laborious training exercises while she was pregnant.  Private treatment records, on the other hand, indicate the Veteran blamed herself for the miscarriage because she was abusing alcohol and drugs at the time. 

The Veteran's representative argues that her service treatment records, at the very least, confirm the December 1983 miscarriage and, therefore, based on the opinions of record service connection should be awarded.  Resolving all reasonable doubt in favor of the Veteran, the Board agrees.

That is, the record only objectively confirms the Veteran's in-service miscarriage.  There is no objective evidence of the in-service rape.  The record also notes childhood sexual abuse and post-service sexual abuse by her ex-husband.  After service, the Veteran also had to deal with the death of her daughter at the age of five.  While there are medical opinions attributing the Veteran's PTSD to in-service traumas, at least in part, there are other medical opinions opining to the contrary.

At the very least, the Board finds the evidence in equipoise.  As such, the Veteran is entitled to the benefit of the doubt, and service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Nonservice-Connected Pension

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521(a). Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 , and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3 , 3.23. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2014). 

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2014). Under the provisions of 38 C.F.R. § 3.2(e) the dates of the Korean conflict are from June 27, 1950 through January 31, 1955, inclusive. Pursuant to 38 C.F.R. § 3.2(f) , with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period. The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. The Persian Gulf War period begins August 2, 1990 through the present.  Id. § 3.2(i).  

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service. If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed. However, if she does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue. 

Here, it is not disputed that the Veteran's sole period of active duty is from April 1982 to August 1985.  As the Vietnam War Era ended in 1975 and the Persian Gulf War Era did not begin until August 2, 1990, the Veteran does not have any active service during a war time period. 

Thus, as no part of the appellant's service was during a period of war, the Veteran does not meet the threshold eligibility requirement for award of nonservice-connected pension and the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Entitlement to service connection for PTSD is granted.

Entitlement to non-service connected pension benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


